DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites:
[line 4], a plurality of features that each device of a plurality of devices has
[lines 5, 7, 8, 14], the plurality of features for each device of the plurality of devices
[line 9], the plurality of features of a selected specific device of the plurality of devices
[line 11], the plurality of features that each device has
[line 15], the plurality of features of the selected specific device of the plurality of devices

The relationship between these limitations is unclear.  It is unclear whether the “plurality of features that each device of a plurality of devices has” is intended to be the same as the “plurality of features for each device of the plurality of devices” or “the plurality of features that each device has.”  It is unclear how the plurality of features of the selected specific device relates to the other recited pluralities of features of each device.  For the purposes of examination, these limitations are interpreted as:
[line 4], a plurality of features that each device of a plurality of devices has
[lines 5, 7, 8, 11, 14], the plurality of features that each device of a plurality of devices has
 [line 9], a respective plurality of features of a selected specific device of the plurality of devices
[line 15], the respective plurality of features of the selected specific device of the plurality of devices

Claim 1 further recites “a numerical value of the plurality of features for each device of the plurality of devices.”  It is unclear whether this limitation is intended to refer to a combined single numerical value for all devices or multiple individual numerical values generated for each device.  It is further unclear whether this limitation is intended to refer to a combined single numerical value for all features of all devices or multiple individual numerical values generated for every feature of each device.  For the purposes of examination, this limitation is interpreted as “a respective numerical value for a respective feature of each respective device of the plurality of devices”

Claim 1 further recites “a difference of the numerical value of the plurality of features for each device of the plurality of devices with a numerical value of the plurality of features of a selected specific device of the plurality of devices.”  As discussed above, the plurality of features limitations and numerical value limitations are ambiguous with respect how the numerical values relate to the features and devices.  Additionally, the claim appears to require that a specific device of the plurality of devices be compared to each device of the plurality of devices to determine a difference; however, the group of “each device of the plurality of devices” would also include the selected specific device.  It is unclear how a difference can be determined for a device compared to itself.  For the purposes of examination, this limitation is interpreted as “a respective difference of the respective numerical value for the respective feature of each respective device of the plurality of devices.”

Regarding claims 13 and 14, claims 13 and 14 contain substantially similar limitations to those found in claim 1.  Consequently, claims 13 and 14 are rejected for the same reasons.  

Regarding claims 2-12, claims 2-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  Feature, device, and numerical value limitations in claims 2-12 are likewise rejected and interpreted.

Regarding claim 5, claim 5 recites “a mode predetermined as a mode for expressing that the unfavorable feature” (emphasis added).  It is unclear what is meant by a mode for expressing that the unfavorable feature.  For the purposes of examination, this limitation is interpreted as:
mode predetermined as a mode for expressing the unfavorable feature

Regarding claims 7 and 8, the terms “large” and “small” in claims 7 and 8 are relative terms which render the claims indefinite. The terms “large” and “small”  are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohli et al. (US 20090273808 A1, published 11/05/2009), hereinafter Kohli.

	Regarding claim 1, Kohli teaches the claim comprising:
	A display information generation device comprising: a processor, configured to (Kohli Figs. 1-9; [0030], in item 100 in FIG. 1, the method starts when a print job is received from a workstation (from a user operating a computerized application on a workstation); [0063], various computerized devices such as servers and workstations are mentioned above; computers that include input/output devices, graphic user interfaces, memories, processors, etc; such computers commonly include input/output devices, power supplies, processors, electronic storage memories, wiring, etc):
acquire a plurality of features that each device of a plurality of devices has; determine a numerical value of the plurality of features for each device of the plurality of devices with reference to a ranking definition (Kohli Figs. 1-9; [0030], in item 100 in FIG. 1, the method starts when a print job is received from a workstation (from a user operating a computerized application on a workstation); in item 102, the process determines the location of the user and the locations of the various printers that are available; in item 104, the method ranks the abilities of the available printers to process the print job to identify the best printer for the print job; [0041], the device and policy manager software can discover print devices and be aware of device capabilities such as; color abilities, speed, duplex abilities etc, dynamic properties such as printer utilization rate, and custom properties such as device location, per page print cost etc. and device status);
converts the numerical value of the plurality of features for each device of the plurality of devices into a difference of the numerical value of the plurality of features for each device of the plurality of devices with a numerical value of the plurality of features of a selected specific device of the plurality of devices (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; if the initial printer is ranked as the best printer, the print server can optionally allow the print job to be processed by the best printer, without presenting any questions to the user through the workstation (determining differences for numerical values for devices and a selected specific device); [0030], in item 100 in FIG. 1, the method starts when a print job is received from a workstation (from a user operating a computerized application on a workstation); the print job includes user printing options (such as the number of copies, whether the copy should be collated, whether duplex printing should be utilized, whether the document should be printed in color, what range of pages should be printed, the orientation for the printing, etc.) and an identification of an initial printer; in item 102, the process determines the location of the user and the locations of the various printers that are available; in item 104, the method ranks the abilities of the available printers to process the print job to identify the best printer for the print job; [0031], determine whether the initial printer selected by the user is actually the best printer (according to the ranking) (determining differences for numerical values for devices and a selected specific device); [0041], the device and policy manager software can discover print devices and be aware of device capabilities such as; color abilities, speed, duplex abilities etc, dynamic properties such as printer utilization rate, and custom properties such as device location, per page print cost etc. and device status; [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer; [0039], the policy server 206 ranks the available printers 210, 212, 214, 216 based on printer characteristics including cost, printer utilization rate, printer capability, printer availability, printer proximity, and user rights to a printer; [0043], the screenshots illustrated can inform the user information regarding how long each printer will take to print the print job, the relative cost between different printers, etc; a "Resubmit" graphic user interface display button is illustrated for an identical printer (model 1235) as the originally selected printer, but one which has a higher ranking due to printer location, price or some other reason); 
and generate display information for displaying a specific feature not common to all but only one or some of the plurality of devices, among the plurality of features that each device has, in association with each device of the plurality of devices based on the difference of the numerical value of the plurality of features for each device of the plurality of devices with the numerical value of the plurality of features of the selected specific device of the plurality of devices (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; if the initial printer is ranked as the best printer, the print server can optionally allow the print job to be processed by the best printer, without presenting any questions to the user through the workstation; [0031], decision box 106 determines whether the initial printer choice made by the user violates any print policy and can optionally determine whether the initial printer selected by the user is actually the best printer (according to the ranking); a print policy can regulate user's rights to use a specific printer (or group or class of printer) and can regulate a user's rights to certain printing functions; if there is no print policy violation (or optionally if the initial printer is ranked as the best printer), the method simply allows the print job to be processed by the initial printer in item 108, without presenting any questions to the user through the workstation; [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer; [0043], further, FIGS. 4-6 illustrate exemplary screen shots 400-600 of the user interface that can output the questions/statements 200 to the user through the workstation 202; the screenshots illustrated can inform the user information regarding how long each printer will take to print the print job, the relative cost between different printers, etc.; in, for example, FIG. 6, a "Resubmit" graphic user interface display button is illustrated for an identical printer (model 1235) as the originally selected printer, but one which has a higher ranking due to printer location, price or some other reason; as shown and described, responsive to determining differences in numerical values between a plurality of devices and an initially selected device, information displaying specific features not common to all of the devices is generated)

Regarding claims 13 and 14, claims 13 and 14 contain substantially similar limitations to those found in claim 1.  Consequently, claims 13 and 14 are rejected for the same reasons.

	Regarding claim 2, Kohli teaches all the limitations of claim 1, further comprising:
wherein the processor generates the display information for displaying a feature satisfying a condition predetermined as a condition indicating a favorable feature, as the specific feature (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer; [0043], further, FIGS. 4-6 illustrate exemplary screen shots 400-600 of the user interface that can output the questions/statements 200 to the user through the workstation 202; the screenshots illustrated can inform the user information regarding how long each printer will take to print the print job, the relative cost between different printers, etc.; in, for example, FIG. 6, a "Resubmit" graphic user interface display button is illustrated for an identical printer (model 1235) as the originally selected printer, but one which has a higher ranking due to printer location, price or some other reason; as shown and described, responsive to determining differences in numerical values between a plurality of devices and an initially selected device, information displaying specific features not common to all of the devices is generated; [0044], printers that are found compatible can be shown to the end-user with the job resubmit option enabled (FIG. 6) and thus the end-user can simply automatically route the print job from the recommended printer notification dialog; see indicated favorable features satisfying the predetermined conditions displayed in a predetermined mode in Figs. 4-6, 8, and 9)

Regarding claim 3, Kohli teaches all the limitations of claim 2, further comprising:
wherein the processor generates the display information for displaying the feature satisfying the predetermined condition, in a mode predetermined as a mode for expressing the favorable feature (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; [0032], if the initial printer identification creates a print policy violation, in item 110 the method outputs at least one question or statement to the workstation (to the user through the workstation) regarding whether the print job should be redirected to the best printer; [0017], if the initial printer is ranked as the best printer, the print server can optionally allow the print job to be processed by the best printer, without presenting any questions to the user through the workstation; [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer; [0043], further, FIGS. 4-6 illustrate exemplary screen shots 400-600 of the user interface that can output the questions/statements 200 to the user through the workstation 202; the screenshots illustrated can inform the user information regarding how long each printer will take to print the print job, the relative cost between different printers, etc.; in, for example, FIG. 6, a "Resubmit" graphic user interface display button is illustrated for an identical printer (model 1235) as the originally selected printer, but one which has a higher ranking due to printer location, price or some other reason; as shown and described, responsive to determining differences in numerical values between a plurality of devices and an initially selected device, information displaying specific features not common to all of the devices is generated; [0044], printers that are found compatible can be shown to the end-user with the job resubmit option enabled (FIG. 6) and thus the end-user can simply automatically route the print job from the recommended printer notification dialog; see indicated favorable features satisfying the predetermined conditions displayed in a predetermined mode in Figs. 4-6, 8, and 9)

Regarding claim 4, Kohli teaches all the limitations of claim 1, further comprising:
wherein the processor generates the display information for displaying a feature satisfying a condition predetermined as a condition indicating an unfavorable feature, as the specific feature (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer; [0043], further, FIGS. 4-6 illustrate exemplary screen shots 400-600 of the user interface that can output the questions/statements 200 to the user through the workstation 202; the screenshots illustrated can inform the user information regarding how long each printer will take to print the print job, the relative cost between different printers, etc.; in, for example, FIG. 6, a "Resubmit" graphic user interface display button is illustrated for an identical printer (model 1235) as the originally selected printer, but one which has a higher ranking due to printer location, price or some other reason; as shown and described, responsive to determining differences in numerical values between a plurality of devices and an initially selected device, information displaying specific features not common to all of the devices is generated; [0044], printers that are found compatible can be shown to the end-user with the job resubmit option enabled (FIG. 6) and thus the end-user can simply automatically route the print job from the recommended printer notification dialog; see indicated unfavorable features satisfying the predetermined conditions displayed in a predetermined mode in Figs. 4-6, 8, and 9)

Regarding claim 5, Kohli teaches all the limitations of claim 4, further comprising:
wherein the processor generates the display information for displaying the feature satisfying the predetermined condition, in a mode predetermined as a mode for expressing that the unfavorable feature (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; [0032], if the initial printer identification creates a print policy violation, in item 110 the method outputs at least one question or statement to the workstation (to the user through the workstation) regarding whether the print job should be redirected to the best printer; [0017], if the initial printer is ranked as the best printer, the print server can optionally allow the print job to be processed by the best printer, without presenting any questions to the user through the workstation; [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer; [0043], further, FIGS. 4-6 illustrate exemplary screen shots 400-600 of the user interface that can output the questions/statements 200 to the user through the workstation 202; the screenshots illustrated can inform the user information regarding how long each printer will take to print the print job, the relative cost between different printers, etc.; in, for example, FIG. 6, a "Resubmit" graphic user interface display button is illustrated for an identical printer (model 1235) as the originally selected printer, but one which has a higher ranking due to printer location, price or some other reason; as shown and described, responsive to determining differences in numerical values between a plurality of devices and an initially selected device, information displaying specific features not common to all of the devices is generated; [0044], printers that are found compatible can be shown to the end-user with the job resubmit option enabled (FIG. 6) and thus the end-user can simply automatically route the print job from the recommended printer notification dialog; see indicated unfavorable features satisfying the predetermined conditions displayed in a predetermined mode in Figs. 4-6, 8, and 9)

Regarding claim 6, Kohli teaches all the limitations of claim 1, further comprising:
wherein the specific feature is a feature related to a state, performance, or a specification (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; [0030], in item 100 in FIG. 1, the method starts when a print job is received from a workstation (from a user operating a computerized application on a workstation); in item 102, the process determines the location of the user and the locations of the various printers that are available; in item 104, the method ranks the abilities of the available printers to process the print job to identify the best printer for the print job; [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer;  [0041], the device and policy manager software can discover print devices and be aware of device capabilities such as; color abilities, speed, duplex abilities etc, dynamic properties such as printer utilization rate, and custom properties such as device location, per page print cost etc. and device status)

Regarding claim 7, Kohli teaches all the limitations of claim 6, further comprising:
wherein the processor generates the display information for displaying a numerical value that represents the state, the performance, or the specification and satisfies a condition predetermined as a condition indicating a large value, as the feature related to the state, the performance, or the specification (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; if the initial printer is ranked as the best printer, the print server can optionally allow the print job to be processed by the best printer, without presenting any questions to the user through the workstation; [0032], if the initial printer identification creates a print policy violation, in item 110 the method outputs at least one question or statement to the workstation (to the user through the workstation) regarding whether the print job should be redirected to the best printer; [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer; [0043], further, FIGS. 4-6 illustrate exemplary screen shots 400-600 of the user interface that can output the questions/statements 200 to the user through the workstation 202; the screenshots illustrated can inform the user information regarding how long each printer will take to print the print job, the relative cost between different printers, etc.; in, for example, FIG. 6, a "Resubmit" graphic user interface display button is illustrated for an identical printer (model 1235) as the originally selected printer, but one which has a higher ranking due to printer location, price or some other reason; as shown and described, responsive to determining differences in numerical values between a plurality of devices and an initially selected device, information displaying specific features not common to all of the devices is generated; [0044], printers that are found compatible can be shown to the end-user with the job resubmit option enabled (FIG. 6) and thus the end-user can simply automatically route the print job from the recommended printer notification dialog; see indicated large values of features satisfying the predetermined conditions displayed in a predetermined mode in Figs. 4-6, 8, and 9)

Regarding claim 8, Kohli teaches all the limitations of claim 6, further comprising:
wherein the processor generates the display information for displaying a numerical value that represents the state, the performance, or the specification and satisfies a condition predetermined as a condition indicating a small value, as the feature related to the state, the performance, or the specification (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; if the initial printer is ranked as the best printer, the print server can optionally allow the print job to be processed by the best printer, without presenting any questions to the user through the workstation; [0032], if the initial printer identification creates a print policy violation, in item 110 the method outputs at least one question or statement to the workstation (to the user through the workstation) regarding whether the print job should be redirected to the best printer;  [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer; [0043], further, FIGS. 4-6 illustrate exemplary screen shots 400-600 of the user interface that can output the questions/statements 200 to the user through the workstation 202; the screenshots illustrated can inform the user information regarding how long each printer will take to print the print job, the relative cost between different printers, etc.; in, for example, FIG. 6, a "Resubmit" graphic user interface display button is illustrated for an identical printer (model 1235) as the originally selected printer, but one which has a higher ranking due to printer location, price or some other reason; as shown and described, responsive to determining differences in numerical values between a plurality of devices and an initially selected device, information displaying specific features not common to all of the devices is generated; [0044], printers that are found compatible can be shown to the end-user with the job resubmit option enabled (FIG. 6) and thus the end-user can simply automatically route the print job from the recommended printer notification dialog; see indicated small values of features satisfying the predetermined conditions displayed in a predetermined mode in Figs. 4-6, 8, and 9)

Regarding claim 9, Kohli teaches all the limitations of claim 6, further comprising:
wherein in a case where the selected specific device is selected among the plurality of devices, the processor generates, in association with another device other than the selected specific device, the display information for displaying a difference between the numerical value representing the state, the performance, or the specification that the other device has and the numerical value representing the state, the performance, or the specification that the selected specific device has, as the feature related to the state, the performance, or the specification (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer; [0043], further, FIGS. 4-6 illustrate exemplary screen shots 400-600 of the user interface that can output the questions/statements 200 to the user through the workstation 202; the screenshots illustrated can inform the user information regarding how long each printer will take to print the print job, the relative cost between different printers, etc.; in, for example, FIG. 6, a "Resubmit" graphic user interface display button is illustrated for an identical printer (model 1235) as the originally selected printer, but one which has a higher ranking due to printer location, price or some other reason; as shown and described, responsive to determining differences in numerical values between a plurality of devices and an initially selected device, information displaying specific features not common to all of the devices is generated; see indicated differences between numerical values displayed in Figs. 4 ,6, and 9)

Regarding claim 10, Kohli teaches all the limitations of claim 1, further comprising:
wherein the specific feature is a feature related to a state, performance, or a specification (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; [0030], in item 100 in FIG. 1, the method starts when a print job is received from a workstation (from a user operating a computerized application on a workstation); in item 102, the process determines the location of the user and the locations of the various printers that are available; in item 104, the method ranks the abilities of the available printers to process the print job to identify the best printer for the print job; [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer;   [0041], the device and policy manager software can discover print devices and be aware of device capabilities such as; color abilities, speed, duplex abilities etc, dynamic properties such as printer utilization rate, and custom properties such as device location, per page print cost etc. and device status)

Regarding claim 11, Kohli teaches all the limitations of claim 10, further comprising:
wherein the processor generates the display information for displaying a fact having the function or a type of the function, as the feature related to the function (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer; [0043], further, FIGS. 4-6 illustrate exemplary screen shots 400-600 of the user interface that can output the questions/statements 200 to the user through the workstation 202; the screenshots illustrated can inform the user information regarding how long each printer will take to print the print job, the relative cost between different printers, etc.; in, for example, FIG. 6, a "Resubmit" graphic user interface display button is illustrated for an identical printer (model 1235) as the originally selected printer, but one which has a higher ranking due to printer location, price or some other reason; as shown and described, responsive to determining differences in numerical values between a plurality of devices and an initially selected device, information displaying specific features not common to all of the devices is generated; [0044], printers that are found compatible can be shown to the end-user with the job resubmit option enabled (FIG. 6) and thus the end-user can simply automatically route the print job from the recommended printer notification dialog; see facts having functions or function types as features related to functions in Figs. 4-6, 8, and 9)

Regarding claim 12, Kohli teaches all the limitations of claim 10, further comprising:
wherein the processor generates the display information for displaying a feature related to a first function in a specific item, in association with a first device among the plurality of devices, and a feature related to a second function different from the first function in the specific item, in association with a second device different from the first device among the plurality of devices, as the feature related to the function (Kohli Figs. 1-9; [0017], the print server recommends the alternate printers that are considered to be efficient, closer, or more appropriate for the end-user; [0035], the ranking 104 of the available printers is based on each of the printer's characteristics including cost per print, specific printer utilization rate, specific printer capability, printer availability, printer physical proximity to the workstation, and user rights to each printer; when presenting the questions/statements 110, the method can also supply to the workstation information regarding ranking characteristics used to determine which printer is the best printer; [0043], further, FIGS. 4-6 illustrate exemplary screen shots 400-600 of the user interface that can output the questions/statements 200 to the user through the workstation 202; the screenshots illustrated can inform the user information regarding how long each printer will take to print the print job, the relative cost between different printers, etc.; in, for example, FIG. 6, a "Resubmit" graphic user interface display button is illustrated for an identical printer (model 1235) as the originally selected printer, but one which has a higher ranking due to printer location, price or some other reason; as shown and described, responsive to determining differences in numerical values between a plurality of devices and an initially selected device, information displaying specific features not common to all of the devices is generated; [0044], printers that are found compatible can be shown to the end-user with the job resubmit option enabled (FIG. 6) and thus the end-user can simply automatically route the print job from the recommended printer notification dialog; see features related to different first and second functions in different devices in Figs. 4-6, 8, and 9)

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 6, 9-10, 13, and 14.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ciriza (US 20110310428 A1) see [0073-0109] and Figs. 5-7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143